Citation Nr: 0514499	
Decision Date: 05/26/05    Archive Date: 06/08/05

DOCKET NO.  00-02 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer.

2.  Entitlement to service connection for a right testicular 
growth.

3.  Entitlement to service connection for yellow fever.

4.  Entitlement to service connection for prostate cancer.

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for malaria.

6.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder, for the period 
prior to August 18, 2000.  

7.  Entitlement to an increased rating in excess of 50 
percent for post-traumatic stress disorder, for the period on 
and subsequent to August 18, 2000.  

8.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from April 1943 to October 
1945.

Historically, a November 1950 rating decision denied service 
connection for malaria and stomach and psychiatric 
disabilities.  After appellant was provided timely 
notification of that rating decision later that month, he did 
not file a timely Notice of Disagreement therewith.  That 
November 1950 rating decision represents the last final 
decision with regards to the malaria and stomach and 
psychiatric disabilities service connection issues.  Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Huntington, 
West Virginia, Regional Office (RO), which denied reopening 
of service connection claims for a duodenal ulcer, malaria, 
and a psychiatric disorder; and denied service connection for 
bilateral hearing loss, a right testicular growth, yellow 
fever, and prostate cancer.

Appellant subsequently appealed April and September 2000 
rating decisions, which respectively granted service 
connection and assigned a 30 percent evaluation for post-
traumatic stress disorder (thereby rendering that service 
connection issue moot) and denied a total rating based on 
individual unemployability.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) explained that there was a legal 
distinction between a claim for an "original" rating and an 
"increased" rating claim.  Thus, the Board has reframed the 
post-traumatic stress disorder rating appellate issue in 
light of the aforestated legal distinction in Fenderson.  

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002)) became law.

In a March 2002 decision, the Board reopened the duodenal 
ulcer service connection claim, denied an initial evaluation 
in excess of 30 percent for post-traumatic stress disorder, 
and denied a total rating based on individual 
unemployability.  Appellant subsequently appealed the Board's 
March 2002 decision insofar as it denied the latter two 
issues to the Court.  In a subsequent Order, the Court 
vacated the Board's March 2002 decision insofar as it denied 
the latter two issues and remanded the case to the Board for 
readjudication in light of the VCAA and related judicial 
precedent.

In August 2003, the Board remanded the case to the RO for 
additional evidentiary development.  

A November 2004 rating decision granted service connection 
for bilateral hearing loss disorder (thereby rendering that 
service connection issue moot) and increased an evaluation 
for post-traumatic stress disorder from 30 percent to 50 
percent, effective August 18, 2000.  That rating also granted 
an earlier date of March 31, 1999 for the grant of service 
connection for post-traumatic stress disorder.  The Board has 
reframed the post-traumatic stress disorder rating issue as 
the two issues delineated on the title page of this decision.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

The Board will render a decision herein on the appellate 
issues listed on the title page of this decision, except for 
the issues of entitlement to an increased rating in excess of 
50 percent for post-traumatic stress disorder, for the period 
on and subsequent to August 18, 2000, and a total rating 
based on individual unemployability, which are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  It has not been shown, by credible, competent evidence, 
that appellant presently has duodenal ulcer disease, a right 
testicular growth, or yellow fever.  The appellant failed to 
report for VA gastrointestinal, genitourinary, and infectious 
disease examinations scheduled for April 2004, and has 
offered no reason for his failure to report.  Alternatively, 
even assuming that he has duodenal ulcer disease, a right 
testicular growth, or yellow fever, these have not been 
shown, by competent evidence, to be related to service or the 
one-year, post-service presumptive period.  

2.  Appellant's prostate cancer was initially clinically 
shown in the 1990's, more than four and a half decades after 
service, at a time too remote to be reasonably related to any 
incident of service.  

3.  A November 1950 rating decision denied service connection 
for malaria.  After appellant was provided timely 
notification of that rating decision later that month, he did 
not file a timely Notice of Disagreement therewith.  

4.  Additional evidence submitted subsequent to said 
unappealed November 1950 rating decision, which denied 
service connection for malaria, when viewed in the context of 
all the evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; or is not so significant that it must be 
considered in order to fairly decide the merits of the claim.

5.  Appellant's service-connected post-traumatic stress 
disorder, for the period prior to August 18, 2000, was 
manifested primarily by anxiety, depression, and intrusive 
thoughts and flashbacks relating to wartime experiences.  He 
was correctly oriented without any significant cognitive 
deficits attributable to the service-connected disorder.  
There was no indication of an inability to engage in 
activities of daily living and he did not display any bizarre 
behavior attributable to the service-connected disorder.  He 
responded relatively well to psychotropic medication, and his 
psychiatric disability was shown to remain relatively stable, 
albeit with an acute exacerbation regarding his health 
problems and spouse's death.  VA psychiatric examination's 
and outpatient records' global assessments of functioning 
indicate that overall, appellant is primarily no more than 
moderately impaired from a psychologic, social, and 
industrial standpoint.  

6.  Appellant's service-connected post-traumatic stress 
disorder, for the period prior to August 18, 2000, did not 
more nearly result in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  


CONCLUSIONS OF LAW

1.  It has not been shown that appellant has duodenal ulcer 
disease, a right testicular growth, or yellow fever that was 
incurred in or aggravated by wartime service, nor may 
duodenal ulcer disease or yellow fever be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 
(2004); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

2.  Prostate cancer was not incurred in or aggravated by the 
appellant's wartime service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655 
(2004).

3.  Evidence received subsequent to the unappealed November 
1950 rating decision, which denied service connection for 
malaria, is not new and material, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 3.156(a), 20.302(a) (1999-2004); Manio v. 
Derwinski, 1 Vet. App. 140 (2001).

4.  The criteria for an initial evaluation in excess of 30 
percent for post-traumatic stress disorder, for the period 
prior to August 18, 2000, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et 
seq., (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law. This change in the law 
is generally considered applicable to all claims filed on or 
after the date of enactment of the VCCA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000); 66 Fed. Reg. 45,630 (Aug. 29, 2001) (38 C.F.R. § 
3.159 (2004); and VAOPGCPREC 7-2003 (Nov. 19, 2003).

Assuming that Section 3 of the Veterans Claims Assistance Act 
of 2000 is applicable in the instant appeal, after reviewing 
the record, the Board is satisfied that all relevant facts 
have been properly developed on the appellate issues in 
question.  With respect to the service connection issues 
involving duodenal ulcer disease, a right testicular growth, 
yellow fever, and prostate cancer, available service medical 
records are associated with the claims files, including a 
service separation examination report.  Additionally, the 
evidentiary record includes numerous post-service VA and 
private clinical records.  Although Social Security 
Administration records were sought pursuant to the Board's 
August 2003 remand, a March 2004 response indicated that no 
records were available.  

Appellant failed to report for VA gastrointestinal, 
genitourinary, and infectious disease examinations scheduled 
for April 2004, pursuant to the Board's August 2003 remand, 
and has offered no reason for the failure to report.  See 
November 2004 Supplemental Statement of the Case, which 
included the provisions of 38 C.F.R. § 3.655 regarding 
failure to report for a VA examination and informed appellant 
and his attorney that the service connection claims were 
detrimentally affected by the lack of such examination since 
"[e]vidence expected from this examination which might have 
been material to the outcome of this claim could not be 
considered."  See also Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991) ("The duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence").  Since appellant failed to report for the 
scheduled VA examinations, the Board must base its decision 
upon the existing evidence of the record.  

With respect to the issue involving whether new and material 
evidence has been received to reopen a claim of service 
connection for malaria, under the VCAA, new duty to assist 
provisions include requiring VA to provide medical opinion 
when such opinion is necessary to make a decision on a claim.  
However, it appears that such duty to assist provisions 
requiring examinations or medical opinions are dependent on 
whether "new and material" evidence has been submitted to 
reopen the claim.  See, in particular, 38 U.S.C.A. § 5103A(f) 
and 38 U.S.C.A. § 5108 (West 2002).  As will be explained in 
detail below, appellant has not submitted, nor has VA 
otherwise received, new and material evidence to reopen the 
malaria service connection claim.  There is no indication 
that other relevant medical records exist that would be 
material evidence.  It should also be pointed out that the 
malaria service connection appellate issue in this case 
involves determining whether existing evidence has been 
presented that constitutes new and material evidence 
sufficient to reopen a previously denied claim.  In other 
words, the Board is not required to "manufacture" new and 
material medical evidence.

With respect to rating the service-connected post-traumatic 
stress disorder, for the period prior to August 18, 2000, a 
comprehensive medical history and detailed findings are 
documented in the medical evidence.  Additionally, a February 
2000 VA psychiatric examination was conducted, and together 
with VA clinical records, sufficiently described the nature 
and severity of the service-connected post-traumatic stress 
disorder for the period in question, and included assignment 
of scores on the Global Assessment of Functioning Scale (GAF 
Scale), which deals with the degree to which an individual 
functions socially and industrially.  There is no indication 
that there are other, relevant medical records not of record 
that would indicate a greater degree of severity of the 
service-connected post-traumatic stress disorder, for the 
period prior to August 18, 2000.  

Appellant and his attorney have had an opportunity to submit 
medical records and other documents.  It does not appear that 
appellant or his attorney has informed the VA of the 
existence of any available, additional, specific competent 
evidence that might prove to be material concerning said 
appellate issues in question.  

Additionally, appellant and his attorney were issued a 
Statement of the Case and Supplemental Statements of the 
Case, which included relevant laws and regulations, 
discussion of relevant clinical evidence, and a detailed 
explanation of the rationale for the adverse decision.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice must be provided to a claimant prior 
to the initial unfavorable agency of original jurisdiction 
decision on a service-connection claim.  In the instant case, 
the initial rating decisions on appellant's service 
connection claims in question were rendered prior to the VCAA 
and, thus, a pre-adjudication VCAA notice could not have in 
fact been issued.  Pelegrini does not contain a remedy under 
such facts, nor is an efficient or timely remedy evident to 
the Board under the circumstances here.  The RO issued a 
February 2004 VCAA notice on said claims on appeal, which 
specifically advised the appellant as to which party could or 
should obtain which evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Consequently, the Board finds that, in the circumstances of 
this case, any additional development or notification would 
serve no useful purpose regarding said appellate issues in 
question.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, this Court has concluded that the 
VCAA does not apply).  See Bernard v. Brown, 4 Vet. App. 384 
(1993); 38 C.F.R. § 20.1102 (2003).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985); and 
Mayfield v. Nicholson, No. 02-1077, slip op. at 32 (Vet. App. 
April 14, 2005).  

Thus, the Board concludes that the duty to assist as 
contemplated by applicable provisions, including the VCAA to 
the extent it may apply, has been satisfied with respect to 
the issues in question.

In deciding the service connection appellate issues, the 
Board will consider applicable statutory and regulatory 
provisions, including the following:

Service connection for VA disability compensation purposes 
may be awarded for disability resulting from disease or 
injury incurred in or aggravated by wartime service.  38 
U.S.C.A. § 1110.

Where a veteran served continuously for ninety (90) days or 
more during a period of war, and peptic ulcer disease or 
cancer becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  Additionally, service connection 
for certain tropical diseases, including malaria or yellow 
fever, will be presumed to have been incurred in service if 
such diseases become manifest to a compensable degree within 
the year after active service, or at a time when standard 
accepted treatises indicate that the incubation period 
commenced during such service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  

In pertinent part, for the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that "[g]enerally, to prove service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."




I.  Service Connection for a Duodenal Ulcer, Right Testicular 
Growth, Yellow Fever, and Prostate Cancer

Appellant's service medical records, including an October 
1945 service separation examination report, do not include 
any complaints, findings, or diagnoses pertaining to a 
duodenal ulcer, yellow fever, or prostate cancer.  In May 
1943, he was hospitalized for measles and the condition was 
described as cured at hospital discharge.  In September 1945, 
an acute furuncle on the right side of the scrotum with 
acute, nonsuppurative, nonvenereal lymphadenitis was 
clinically reported.  However, on October 1945 service 
separation examination, the genitourinary system and skin did 
not reveal any pertinent abnormality and the history of a 
"boil (crotch)" was described as resulting in no "PD" 
[present physical defect] or disability.  

In an initial application for VA disability benefits dated in 
September 1950, approximately 5 years after service, 
appellant alleged having had stomach and psychiatric 
disorders in 1945.  There was no mention made as to a right 
testicular growth, yellow fever, or prostate cancer.  

A September-October 1950 VA hospitalization report, 
approximately 5 years after service, indicated that appellant 
was admitted for a gastrointestinal disturbance.  A five-year 
history of abdominal pain, occasional nausea/vomiting, and 
nervousness was provided.  Clinically, there was a small, 
cystic area in the superior pole of the right testicle, noted 
as possibly a spermatocele or hydrocele.  During 
hospitalization, a furuncolosis on the skin was treated, 
including with cysticillin, with complete healing of the skin 
lesion noted.  X-rays of the upper gastrointestinal tract 
were negative.  Diagnoses included furuncolosis, treated, 
improved.  There was no mention made as to yellow fever or 
prostate cancer.  

In an October 1950 written statement, a private physician 
reported that appellant had an upset stomach all of the time.  
Clinically, there were no abnormal findings and a 
neuropsychiatric disorder was diagnosed.  

During August 1957 private hospitalization with an admitting 
diagnosis of peptic ulcer disease, x-rays of the upper 
gastrointestinal tract were negative and gastritis was 
diagnosed.

During October-November 1959 VA hospitalization, x-rays of 
the upper gastrointestinal tract showed a duodenal ulcer and 
peptic ulcer was diagnosed.  On February 1960 VA examination 
and later in the 1960's, a deformed duodenal bulb was 
confirmed radiographically.  During December 1963 VA 
hospitalization, psychophysiologic gastrointestinal reaction 
was diagnosed.  However, none of the subsequent post-service 
clinical records reveal any findings or diagnoses pertaining 
to chronic duodenal ulcer disease.

None of the post-service clinical records dated since the 
1960's reveal any findings or diagnoses pertaining to a right 
testicular growth or yellow fever.  Subsequent VA and private 
medical records reveal that in the early 1990's, more than 
four decades after service, appellant was initially treated 
for a benign prostate condition.  In 1998, prostate 
adenocarcinoma was initially diagnosed.  

Although appellant's service records indicate that he served 
in the South West Pacific during World War II and yellow 
fever is a tropical disease, none of the in-service or post-
service medical evidence of record indicates that appellant 
has yellow fever or residuals thereof.  Appellant's service 
medical records did not reveal any duodenal ulcer disease.  
Although duodenal ulcer disease was initially clinically 
reported in the 1950's, this was years after service and 
chronic duodenal ulcer disease has not been clinically shown 
in any of the post-service medical records dated during the 
past four decades.  Although appellant was treated for a 
scrotal furuncle in service and in the early 1950's, no 
chronic residual disability has been shown thereafter.  

In short, appellant has not presented any competent, credible 
evidence indicating that any chronic duodenal ulcer disease, 
right testicular growth, or yellow fever is presently 
manifested.  Lay statements are not competent evidence with 
respect to medical causation; and appellant is not qualified 
to offer medical opinion or diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Court, in Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), held that, referring 
to the veteran in that case:

He apparently is of the belief that he is 
entitled to some sort of benefit simply 
because he had a disease or injury while 
on active service.  That, of course, is 
mistaken. Congress specifically limits 
entitlement for service- connected 
disease or injury to cases where such 
incidents have resulted in a disability.  
See 38 U.S.C. § 1110 (formerly § 310).  
In the absence of proof of a present 
disability there can be no valid claim.  
Our perusal of the record in this case 
shows no claim of or proof of present 
disability.  Rabideau v. Derwinski, 2 
Vet. App. 141, 143-44 (1992).

The critical point is that there is no competent evidence 
indicating that the appellant currently has any chronic 
duodenal ulcer disease, right testicular growth, or yellow 
fever related to service.  As such, there is no entity to 
service connect.  It is reiterated that appellant failed to 
report for VA gastrointestinal, genitourinary, and infectious 
disease examinations scheduled for April 2004 and has offered 
no reason for the failure to report.  Since appellant failed 
to report for the scheduled VA examinations, the service 
connection claims at issue must be adjudicated based on the 
evidence of the record.  See 38 C.F.R. § 3.655.  Thus, given 
the lack of competent clinical evidence showing that 
appellant has any chronic duodenal ulcer disease, right 
testicular growth, or yellow fever related to service, the 
claims for service connection for duodenal ulcer disease, 
right testicular growth, or yellow fever are denied.  
Alternatively, even assuming that appellant has duodenal 
ulcer disease, there is no medical opinion relating such 
disease to service or the one-year post-service presumptive 
period.  

Although appellant has prostate cancer, it was not clinically 
shown in service or proximate thereto, and was initially 
clinically shown many decades after service at a time too 
remote to be reasonably related to service.  Since appellant 
failed to report for the scheduled VA gastrointestinal 
examination, the service connection claim at issue must be 
adjudicated based on the evidence of the record.  See 38 
C.F.R. § 3.655.  In this regard, there is no medical opinion 
relating the prostate cancer to service or the one-year post-
service presumptive period.  Thus, the claim for service 
connection for prostate cancer is denied.

Since the preponderance of the evidence is against allowance 
of these appellate issues, the benefit-of-the-doubt doctrine 
is inapplicable, for the aforestated reasons.


II.  Whether New and Material Evidence has been Received to 
Reopen the Claim of Service Connection for Malaria

VA amended 38 C.F.R. § 3.156(a), effective August 29, 2001, 
which includes a restated definition of "new and material 
evidence."  See 66 Fed. Reg. 45,629 (Aug. 29, 2001).  Since 
appellant'	s current appeal to reopen stems from a 1999 rating 
decision, which is prior to the August 29, 2001 effective 
date of the revised 38 C.F.R. § 3.156(a), the pre-amendment 
version of 38 C.F.R. § 3.156(a) is applicable here.

In pertinent part, under the pre-amendment version of 38 
C.F.R. § 3.156(a), "new" evidence was defined as more than 
evidence which was not previously physically of record, and 
must be more than merely cumulative.  To be "material" 
evidence, it must by itself or in connection with evidence 
previously assembled be so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).

The November 1950 rating decision, which denied service 
connection for malaria, is final and may not be reopened, in 
the absence of new and material evidence.  38 U.S.C.A. 
§§ 5108, 7104(b), 7105; 38 C.F.R. §§ 3.104(a), 3.156(a), 
20.302(a), 20.1105; Manio; and Smith (William A.) v. Brown, 
35 F.3d 1516 (Fed. Cir. 1994).  Parenthetically, appellant 
has not argued any other legal basis for attacking that final 
rating decision.

The evidence received prior to said unappealed November 1950 
rating decision included appellant's service medical records, 
which were negative for complaints, diagnoses, or treatment 
for malaria.  In fact, an October 1945 separation examination 
report specifically noted that appellant did not have 
malaria.  In an initial application for VA disability 
benefits dated in September 1950, approximately 5 years after 
service, appellant alleged having had malaria in 1945.  In an 
October 1950 written statement, appellant's father alleged 
that in October 1945, he witnessed appellant having severe 
chills and subsequent attacks; and that a private physician 
subsequently diagnosed malaria.  In an October 1950 written 
statement, that same private physician recalled that he had 
treated appellant for malaria in October 1945 and for several 
subsequent "spells."  In a September-October 1950 VA 
hospitalization report, appellant provided a history of 
malaria and it was noted that no malarial blood test smears 
had been previously accomplished.  Significantly, a blood 
smear was done during that hospitalization and was negative 
for malaria.  Based on the evidence then of record, the 
November 1950 rating decision denied service connection for 
malaria, essentially on the grounds that malaria had not been 
shown in service or shown post service by credible evidence.  

The evidence received subsequent to said unappealed November 
1950 rating decision is not new and material.  Although 
private and VA clinical records dated since the late 1950's 
were received, none of these records included any findings or 
diagnoses pertaining to malaria.  Although appellant served 
in the South West Pacific during World War II and malaria is 
commonly known to be endemic in that region, this does not in 
and of itself establish a likelihood that appellant in fact 
contracted malaria during service.  Alternatively, even 
assuming that he did contract malaria during service, there 
is no competent evidence indicating that he has any malarial 
residuals.  To the contrary, the negative 1950 VA malarial 
blood smear strongly indicates that he does not have any 
post-service malarial residuals.  See Brammer, supra.  The 
Board has considered appellant's contentions.  However, lay 
assertions of medical causation are not sufficient to reopen 
a claim under 38 U.S.C.A. § 5108.  Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

Thus, additional evidence submitted subsequent to said 
November 1950 rating decision, which denied service 
connection for malaria, when viewed in the context of all the 
evidence, is cumulative or duplicative; does not bear 
directly and substantially upon the specific matter under 
consideration; and is not so significant that it must be 
considered in order to fairly decide the merits of said 
claim.  Since new and material evidence has not been 
received, the claim for service connection for malaria is not 
reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.302(a).  The benefit-of-the- doubt doctrine is 
inapplicable, since new and material evidence has not been 
submitted to reopen the claim.  Annoni v. Brown, 5 Vet. App. 
463 (1993).


III.  An Initial Evaluation in Excess of 30 Percent for Post-
Traumatic Stress Disorder, for the Period Prior to August 18, 
2000

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board will consider appellant's service-connected psychiatric 
disability in the context of the total history of that 
disability, for the period in question, particularly as it 
affects the ordinary conditions of daily life, including 
employment, as required by the provisions of 38 C.F.R. 
§§ 4.1, 4.2, 4.10 and other applicable provisions.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The applicable VA Schedule for Rating Disabilities provisions 
provide a general rating formula for mental disorders, 
including post-traumatic stress disorder.  A 100 percent 
evaluation requires total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform the activities of daily living (including maintenance 
of minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, own 
occupation, or own name.  A 70 percent rating requires 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 50 percent rating 
requires occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating requires occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, direction, recent events).  
38 C.F.R. § 4.130 (effective November 7, 1996).

An April 2000 rating decision granted service connection and 
assigned a 30 percent evaluation for post-traumatic stress 
disorder, ultimately effective March 31, 1999 through August 
17, 2000.  With respect to the pertinent period prior to 
August 18, 2000, VA clinical records revealed that in March 
1999, appellant reported that he had a 3rd grade education 
and had last worked as a coal miner in 1963.  His spouse was 
physically ill.  He went to church once a week.  His 
medications included Perphenazine, Trilafon, and Trazodone, 
and he reported feeling better with his medication and 
stabilized on them.  Clinically, he appeared well-oriented.  
Immediate, recent, and remote memory were intact.  His 
psychosis was noted to appear in remission.  General fund of 
knowledge, insight, and judgment were described as fair.  No 
suicidal/homicidal ideation was apparent.  Diagnoses were 
schizo-affective disorder, depressed, in remission; and mild 
post-traumatic stress disorder related to service.  A GAF 
scale score of 75 was assigned.  VA clinical records dated 
later that year revealed similar findings.  

On February 2000 VA psychiatric examination, appellant 
reported that he was able to dress, clean, and wash himself; 
garden; and hunt and fish.  He also attended church, watched 
television, and otherwise stayed much to himself.  He 
reported being anxious, edgy, very upset, depressed, 
fatigued, and with hopeless/helpless feelings.  He stated 
hearing voices, specifically his brother's and wife's when 
she was not there.  He reported having had nightmares and 
intrusive thoughts concerning wartime, that he was easily 
irritated, that he was suspicious/distrustful, and that it 
was difficult socializing with others.  He reported being 
easily startled, that recurrent thoughts of wartime occurred 
about once a month, and that he had panic episodes.  He 
denied active suicidal/homicidal ideation or psychiatric 
hospitalizations.   

Clinically, appellant appeared casually dressed, 
appropriately groomed, generally pleasant, cooperative, and 
with appropriate conversational flow and content.  He was 
alert and correctly oriented.  Intermittent auditory 
hallucinations without paranoid thoughts were reported.  
Attention, concentration, and memory were impaired, and he 
could not perform calculations and serial sevens.  However, 
he was able to provide the days of the week in reverse order 
and recall one out of five objects after five minutes.  
Judgment was intact.  There were no loose associations, 
flight of ideations, pressured speech, obsessive thoughts, or 
compulsive actions.  Fund of knowledge was appropriate.  
Diagnoses were schizo-affective disorder; and post-traumatic 
stress disorder related to service.  A GAF scale score of 60 
was assigned.  Significantly, the examiner opined that 
appellant's primary problems were related to his schizo-
affective disorder with only a minority related to the 
service-connected post-traumatic stress disorder.  

VA clinical records revealed that in March 2000, appellant 
reported that he was having problems with his neck and 
prostate cancer, that he was coping psychiatrically, and that 
he continued to have some post-traumatic stress disorder 
symptoms related to service, with frequent recurrent thoughts 
and occasional flashbacks and nightmares.  He denied being 
"unduly" depressed or nervous.  Clinically, he did not 
appear psychotic and his psychosis was noted to be in 
remission.  His memory was intact.  He appeared a "bit" 
anxious and not "that depressed."  He did not appear 
dangerous to himself or others.  Diagnoses were schizo-
affective disorder; and post-traumatic stress disorder 
related to service.  A GAF scale score of 60 was assigned.  

VA clinical records indicated that in June 2000, appellant 
reported that his spouse died two weeks ago, and that he was 
having a "spiritual crisis."  He reported being more 
depressed, with insomnia and anxiety.  He denied 
suicidal/homicidal ideation.  Clinically, he appeared "a bit 
depressed and anxious."  He was not psychotic and memory was 
intact.  Diagnoses were schizo-affective disorder; and post-
traumatic stress disorder related to service.  A GAF scale 
score of 60 was assigned.  Later that month, he appeared 
slightly tearful talking about his deceased spouse.  He was 
coherent and correctly oriented.  Mood was euthymic with 
appropriate affect.  Speech was slightly rapid but goal-
directed.  Moderate to severe post-traumatic stress disorder 
was assessed.  In early August 2000, appellant reported that 
he was "stable at this time", that he was involved with his 
family and church, and that medication helped him sleep.  He 
stated that he was "rooted and grou[n]ded" and sang at a 
church his daughter preached at.  Mood was euthymic with 
appropriate affect range.  He appeared slightly tearful 
talking about his deceased spouse.  Speech was spontaneous 
and coherent.  Thought content was not psychotic, suicidal, 
or homicidal.  He denied any hallucinations.  

The evidentiary record reveals that the GAF Scale scores of 
between 60 and 75 assigned appellant in the VA clinical 
records during the relevant period in question are more 
nearly indicative of no more than a moderate degree of 
psychiatric impairment.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995), wherein the Court explained that "GAF is a 
scale reflecting the [']psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness....[']  A 55- 60 rating indicates 
[']moderate difficulty in social, occupational, or school 
functioning.[']"  See also, Cathell v. Brown, 8 Vet. App. 
539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 
(1996), wherein the Court stated that a "GAF of 50 is 
defined as ['][s]erious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).[']"  

Prior to the death of appellant's spouse and other health 
concerns involving himself, appellant's post-traumatic stress 
disorder was assessed in 1999 as mild with a GAF scale score 
of 75 assigned.  Although on February 2000 VA psychiatric 
examination, he reported having intermittent auditory 
hallucinations with impaired attention, concentration, and 
memory, the majority of his symptoms were attributed by the 
examiner to a schizo-affective disorder, rather than the 
service-connected  post-traumatic stress disorder.  
Appellant's psychiatric disability appears to have acutely 
worsened to some degree in 2000, particularly after the death 
of his spouse; and moderate to severe post-traumatic stress 
disorder was assessed in June 2000.  Significantly, however, 
during June and early August 2000, he did not appear very 
depressed or anxious, engaged in activities of daily living, 
and was correctly oriented with intact cognitive functioning.  
No bizarre or significant inappropriate behavior was 
indicated.  A GAF scale score of 60, indicative of no more 
than moderate psychiatric impairment, was assigned.  The 
evidentiary record additionally indicates that he has 
continued to function without any significant mental health 
treatment other than psychotropic medication.  

The Board finds that the GAF scores of no less than 60, as 
well as the other clinical findings, do not more nearly 
approximate the criteria for a 50 percent rating, for the 
aforestated reasons.  In particular, the clinical records do 
not reveal occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships (the 
criteria for a 50 percent evaluation under the amended rating 
criteria).  

The clinical evidence does not show that appellant's service-
connected psychiatric disability, in and of itself, presented 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation, for the period in question.  38 
C.F.R. § 3.321(b)(1).  The benefit-of-the-doubt doctrine is 
inapplicable, since the preponderance of the evidence is 
against allowance of this appellate issue, for the 
aforestated reasons.


ORDER

Service connection for a duodenal ulcer, a right testicular 
growth, yellow fever, and prostate cancer is denied.  Since 
new and material evidence has not been received to reopen the 
malaria service connection claim, the claim is denied.  An 
initial evaluation in excess of 30 percent for post-traumatic 
stress disorder, for the period prior to August 18, 2000, is 
denied.  To this extent, the appeal is disallowed.


REMAND

With respect to the remaining appellate issues involving an 
increased rating in excess of 50 percent for post-traumatic 
stress disorder, for the period on and subsequent to August 
18, 2000, and a total rating based on individual 
unemployability, additional procedural and evidentiary 
development appears necessary for the following reasons.

With respect to the psychiatric disability rating issue, a VA 
psychiatric examination was last conducted in February 2000, 
more than five years ago.  It is the Board's opinion that 
appellant should be afforded a VA psychiatric examination to 
assess the current severity of his psychiatric disability.  
Additionally, in light of the lack of VA medical opinion as 
to the question of appellant's employability, appellant 
should be afforded appropriate examination to determine his 
industrial capabilities and the impact the service-connected 
disabilities, either singularly or in combination, have upon 
employability (as distinguished from the impact on 
employability by disabilities for which service connection is 
not in effect).  

Accordingly, the remaining appellate issues are REMANDED for 
the following:

1.  With respect to the issue of an 
increased rating in excess of 50 percent 
for post-traumatic stress disorder, for 
the period on and subsequent to August 
18, 2000, the RO should arrange a VA 
psychiatric examination.  The examiner 
should review the claims folders, examine 
appellant, and specify in adequate detail 
the nature and severity of appellant's 
service-connected psychiatric symptoms; 
and the degree to which the psychiatric 
symptoms impact upon social and 
industrial adaptability.  The psychiatric 
examination report should assign him a 
score on the GAF Scale.  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected psychiatric symptoms 
should be described in adequate detail.

2.  With respect to the total rating 
based upon individual unemployability 
issue, the RO should arrange appropriate 
VA examination(s) to determine the effect 
appellant's service-connected 
disabilities, either singularly or in 
combination, have upon his employability.  
The entire claims folders should be 
reviewed by the examiner(s).  

The degree of functional impairment or 
interference with daily activities, if 
any, by the service-connected 
disabilities should be described in 
adequate detail.  The examiner(s) should 
explain in sufficient detail whether or 
not appellant's service-connected 
disabilities, either singularly or in 
combination, prevent him from obtaining 
and engaging in all types of 
substantially gainful employment (i.e., 
do service-connected disabilities 
preclude his ability to engage in 
activities normally required for 
substantially gainful employment without 
considering non-service-connected 
disabilities, age, or state of the 
economy)?

3.  The appellant should be given 
adequate notice of the date and place of 
any requested examination(s).  A copy of 
all notifications must be associated with 
the claims folders.  The appellant is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  See 38 C.F.R. § 3.655.

4.  The RO should review any additional 
evidence and readjudicate the issues of 
an increased rating in excess of 50 
percent for post-traumatic stress 
disorder, for the period on and 
subsequent to August 18, 2000, and a 
total rating based on individual 
unemployability, with consideration of 
applicable court precedents and statutory 
and regulatory provisions.

When the aforementioned development has been accomplished, to 
the extent the benefits sought are not granted, the case 
should be returned to the Board for further appellate 
consideration, after compliance with appropriate appellate 
procedures, including issuance of a supplemental statement of 
the case.  No action is required of the appellant until he is 
notified.  The Board intimates no outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


